NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                                    GRACE P.,
                                    Appellant,

                                         v.

                  DEPARTMENT OF CHILD SAFETY, V.X,
                             Appellees.

                              No. 1 CA-JV 21-0224
                                FILED 2-24-2022


            Appeal from the Superior Court in Maricopa County
                              No. JD538346
               The Honorable Connie Contes, Judge Retired

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate, Mesa
By Suzanne W. Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda Adams
Counsel for Appellee Department of Child Safety
                          GRACE P. v. DCS, V.X.
                           Decision of the Court


                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Peter B. Swann and Judge Paul J. McMurdie joined.


W E I N Z W E I G, Judge:

¶1           Grace P. (“Mother”) appeals the superior court’s order
terminating her parental rights to her daughter. Finding no error, we
affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Mother has long abused drugs, including opioids for over a
decade. She delivered her daughter in December 2019. At birth, the infant
tested positive for methamphetamine and opiates. The infant spent 34 days
in neonatal intensive care, suffering withdrawal. A safety monitor agreed
to supervise Mother, and DCS implemented an in-home dependency,
replete with substance abuse testing, treatment and family-preservation
services. Mother often missed drug tests and skipped drug treatment. She
also admitted to using Oxycodone.

¶3             DCS took custody of the daughter. Mother conceded the
dependency, and the superior court found daughter dependent as to
Mother with a case plan of family reunification. But Mother continued to
test positive for drugs. And she often missed drug tests and did not finish
substance-abuse treatment. Her parent-aide referral closed unsuccessfully
because she failed to enhance her protective capacities or demonstrate
sobriety. A second parent-aide referral was closed for lack of participation.
Mother moved to Tucson and refused to provide DCS with her address.

¶4            In January 2021, DCS petitioned to terminate Mother’s
parental rights on the three independent grounds of neglect, chronic
substance abuse and nine months’ out-of-home placement. See A.R.S. § 8-
533(B)(2), (B)(3), (B)(8)(a). Mother continued to miss and fail drug tests.
After a two-day evidentiary hearing, the superior court terminated her
parental rights on the grounds alleged. Mother timely appealed. We have
jurisdiction. See A.R.S. §§ 8-235(A), 12-120.21(A)(1), -2101(A)(1).




                                     2
                           GRACE P. v. DCS, V.X.
                            Decision of the Court

                                DISCUSSION

¶5             A parent’s right to custody and control of her child is
fundamental, but not absolute. Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz.
246, 248-49, ¶¶ 11-12 (2000). To terminate parental rights, the court must
find one statutory ground for termination under A.R.S. § 8-533(B) by clear
and convincing evidence, and find that termination is in the child’s best
interests by a preponderance of the evidence. Alma S. v. Dep’t of Child Safety,
245 Ariz. 146, 149-50, ¶ 8 (2018). We will affirm a severance order unless it
is clearly erroneous, accepting the court’s findings of fact unless
unsupported by reasonable evidence. Jesus M. v. Ariz. Dep’t of Econ. Sec.,
203 Ariz. 278, 280, ¶ 4 (App. 2002). When the superior court terminates on
multiple grounds, we affirm if the record supports any of them. Id. at ¶ 3.

¶6            Mother’s parental rights were terminated on three
independent grounds, but we focus on the nine-month time-in-care
ground, which required DCS to show (1) the child had been in an out-of-
home placement under a court order for nine months or longer, and (2) the
parent had substantially neglected or willfully refused to remedy the
circumstances that caused the child to be in an out-of-home placement.
A.R.S. § 8-533(B)(8)(a). “[T]he test [for this ground] focuses on the level of
the parent’s effort to cure the circumstances rather than the parent’s success
in actually doing so.” Marina P. v. Ariz. Dep’t of Econ. Sec., 214 Ariz. 326,
329, ¶ 20 (App. 2007).

¶7              Mother contends the superior court did not include sufficient
findings of fact and conclusions of law in the termination order. The
Arizona “legislature and supreme court have established significant
procedural safeguards to protect the fundamental right at stake in juvenile
proceedings.” Francine C. v. Dep’t of Child Safety, 249 Ariz. 289, 295, ¶ 12
(App. 2020). To further these protections, Arizona law requires that
“[e]very order of the court terminating the parent-child
relationship . . . shall be in writing and shall recite the findings on which the
order is based.” A.R.S. § 8-538(A); see also Ariz. R.P. Juv. Ct. 66(F) (“The
court shall . . . [m]ake specific findings of fact in support of the termination
of parental rights,” which must be “in the form of a signed order or set forth
in a signed minute entry.”). On appeal, written findings are important to
“determine exactly which issues were decided and whether the lower court
correctly applied the law.” Ruben M. v. Ariz. Dep’t of Econ. Sec., 230 Ariz.
236, 240, ¶ 24 (App. 2012). Written findings are required on “all of the
‘ultimate’ facts—that is, those necessary to resolve the disputed issues,” and
the court must make at least one finding of fact to support each conclusion
of law. Id. at 240-41, ¶¶ 22, 25.


                                       3
                          GRACE P. v. DCS, V.X.
                           Decision of the Court

¶8            Mother argues the superior court’s findings of fact are
insufficient under this ground because they do not show she substantially
neglected or willfully refused to remedy the circumstances. We disagree.
The court made ample factual findings to support its decision:

   •   Mother tested positive for benzodiazepines and opiates in
       February 2020. Between February and May 2020, she “failed to
       call-in to PSI and she failed to drug test as scheduled.” And
       “Mother ha[d] failed to call-in to PSI since June 12, 2020,” and
       “failed to drug test at PSI since May 27, 2020.”

   •   Mother did not complete her substance-abuse treatment and
       “was closed out of TERROS for lack of participation.” She left
       her inpatient substance-abuse program against medical advice
       and without completing the program. She closed out of a
       second treatment program for lack of engagement.

   •   She twice closed out of her parent-aide referral for lack of
       sobriety and engagement. And she had not visited the child
       since March 2021.

¶9          The order satisfies due process, and we affirm on the nine-
month time-in-care ground. See Jesus M., 203 Ariz. at 280, ¶ 3.

                               CONCLUSION

¶10          We affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4